Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153348(78)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MANITOU NORTH AMERICA, INC.,                                                                                        Justices
           Plaintiff/Counterdefendant-
           Appellant/Cross-Appellee,
  v                                                                 SC: 153348
                                                                    COA: 324063
                                                                    Ionia CC: 2007-025692-CZ
  McCORMICK INTERNATIONAL, LLC,
          Defendant/Counterplaintiff-
          Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 6,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
         a0123
                                                                               Clerk